THORNTON, J.
In this case the judgment forecloses the mortgages executed to plaintiff, and subjects to sale the right, title, and interest of the mortgagor, Denis Keating, in the mortgaged premises. It forecloses and bars only the right, title, and equity of redemption of defendant Mary Keating as to such possession. It does not purport to affect in any way her prior adverse right to the buildings on the premises, if she has any. Nor do we see in the findings of facts anything determinative of the claimed adverse right of Mary Keating. The facts found as to her only bear on her right to remove the buildings from the land involved in the suit under the terms of the lease. On the return to the court below, that court is directed to modify the judgment so as to preserve the adverse right to the buildings set up by her, unaffected and unprejudiced by the judgment. On the *209making of such modification of the judgment, the judgment and order will stand affirmed.
We concur: McFarland, J.; Sharpstein, J.